Citation Nr: 0004765	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  96-09 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for disability of the 
skin, to include hyperpigmented lesions on the arms and 
torso, due to undiagnosed illness.

2.  Entitlement to service connection for tinea corporis, and 
cystic acne.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel



INTRODUCTION

The veteran had active military service from November 1989 to 
September 1993.  He was in the Persian Gulf theater from 
August 1990 to April 1991.  The appellant is a Persian Gulf 
veteran, and the issues before the Board are based on Persian 
Gulf service.

This case was previously before the Board of Veterans' 
Appeals (Board), with multiple issues.  The issues of 
entitlement to service connection for disability of the skin, 
to include hyperpigmented lesions on the arms and torso, due 
to undiagnosed illness, and entitlement to service connection 
for tinea corporis, and cystic acne, were remanded for 
further development.  The case had been returned to the Board 
for further appellate consideration.  


REMAND

The remand in November 1997, included a request for a medical 
opinion as to cystic acne, and examination with opinion as to 
the origins of any hyperpigmented lesions.  There was an 
examination in November 1998, however, the RO correctly 
determined that this examination was not compliant with the 
Board remand request.  

The United State Court of Appeals for Veterans Claims (Court) 
held in Stegall v. West, 11 268 (1998) that:

...a remand by this Court or by the Board confers on 
the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  We 
hold further that a remand by this court or the 
Board imposes upon the Secretary of [VA] a con 
concomitant duty to ensure compliance with the 
terms of the remand....Finally, we hold also that 
where, as here, the remand orders of the Board or 
this court are not complied with, the Board itself 
errs in failing to ensure compliance....The Court 
takes this opportunity to remind the Secretary that 
the holdings of this decision are precedent to be 
followed in all cases presently in remand status.

The Board notes that the RO sought to have the defects in the 
November 1998 corrected with an another examination scheduled 
for July 1999.  The veteran did not appear for this 
examination.  Unfortunately it appears that the notice for 
that examination might have been sent to an old address.  The 
veteran has moved several time in the course of this appeal, 
without notifying the VA.  His last reported address was 560 
Old Nashville HWY, La Vergne, Tn.  An examination request 
worksheet, noting that the November 1998 examination did not 
comply with the remand directive, included a handwritten May 
28, 1999 date, and an old address for the veteran (Rt. 1, Box 
2654, Jacksboro, TN.), also handwritten.  On May 28, 1999, 
another examination was scheduled for the veteran.  The 
veteran failed to appear for an examination scheduled in July 
1999.  It is not clear from the record, what address was used 
for the notification to the veteran.  A September 1999 Report 
of Contact indicates that an attempt was being made to check 
to see who saw the veteran last.  An October 1999 
supplemental statement of the case (SSOC) was sent to the 
Jacksboro address, and returned as undeliverable.  However, 
the notification to the veteran that his appeal was being 
returned to the Board, in January 2000, was sent to the La 
Vergne address, and not returned.  

In order to fulfill its statutory duty to assist the veteran 
and adequately develop his claim, the Board believes that 
further development, as specified below, is required.  See 38 
U.S.C.A. § 5107(a).  Accordingly, the case is remanded to the 
RO for the following actions:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  The appellant has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  One again the veteran 
should be offered an opportunity to 
submit all records of treatment for his 
acne prior to service, and any current 
treatment.

2.  The RO should attempt to determine 
whether the current address for the 
veteran is 560 Old Nashville Hwy, La 
Vergne, Tn., 37086, or if he was moved 
again and has a new address.  

3.  Following the above, the claims file 
should be reviewed by an appropriate 
specialist for an opinion as to whether 
the diagnosis of cystic acne, and/or the 
Accutane therapy in service represented 
an increase in the severity of the 
disorder, or was due to the natural 
progress of the disease.  Also, if there 
was an increase in severity but the 
treatment in service ameliorated the 
disability so that it is no more 
disabling than it was at entry into 
service, it should be so stated.  A 
complete rationale for any opinion 
expressed must be provided.  If any 
question cannot be answered without 
resort to speculation, the examiner 
should so note.  

4.  The veteran should be examined by an 
appropriate specialist to determine the 
nature and origins of any hyperpigmented, 
or hypopigmented lesions on the arms and 
torso.  All necessary special studies and 
tests should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided. If any opinion cannot be 
provided without resort to speculation, 
the examiner should so note.  The claims 
folder must be made available to the 
examiner, and reviewed in advance.

If it is determined that either the 
hyperpigmented or hypopigmented lesions 
represent chronic disability resulting 
from undiagnosed illness, the RO will 
adjudicate accordingly.  If the lesions 
are manifestations of a diagnosed 
disorder, the RO should also make a 
determination as to service connection.  

5.  The veteran is advised that failure 
to report for the scheduled examination 
may have adverse consequences to his 
claim as the information requested on 
this examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
veteran is advised that it is his 
obligation to keep the VA informed of his 
current address.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




